 214DECISIONSOF NATIONALLABOR RELATIONS BOARDArthur F.Derse, Sr., President,and WilderMfg. Co.,Inc.andTextileWorkersUnion ofAmerica,AFL-CIO. Case 2-CA-10823October 21, 1968DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn September 22, 1966, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that the Respondent Companyhad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the RespondentCompany had not engaged in certain other allegedunfair labor practices, and dismissed the complaint asto these allegations. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed a briefin support of the Trial Examiner's Decision and ananswering brief to Respondent's exceptions and brief.The Boards has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, and the briefs,and the entire record in this case and hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer, only to the extent consistentherein.As the Trial Examiner found, on the morning ofOctober 12, 1965, Union representatives Cohen andHissam met with Walter Derse, secretary and generalmanager of Respondent Company, claiming to repre-sent a majority of its production and maintenanceemployees and made a demand that the Companyrecognize the Union as the bargaining agent of theseemployees. The three men went into Derse's officewhereupon Cohen repeated the demand for recogni-tion and thrust 11 signed authorization cards in frontof Derse Derse replied that the Company was acorporation and he had no authority to answer thedemand. Cohen continued to press for an answer andDerse replied that the officers of Respondent Com-pany2 would meet the next night and that the Unionwould have an answer on the day following.The testimony is disputed as to whether or notDerse examined the cards. Derse testified that he didnot pick up the cards, but that he shoved them asideand saw some signed cards and some blank cards.'Cohen testified that Derse went through the cards andwas scrutinizing them throughout the conversation.Hissam testified that Derse picked up the cards andwent through them one by one. Based on credibilityresolutions, the Trial Examiner found that Derse didexamine the cards We find no reason to overturn theTrial Examiner's finding on this point.Shortly after the conversation that same morning,the 11 employees who had signed cards stopped workand set up a picket line.' For approximately 8months at least some of the employees continued topicket Respondent's plant.On October 13, the officers of Respondent Com-pany held a meeting and came to a decision that theUnion did not represent a majority of its employeesbased on Derse's statement to his fellow officers thatthe Union had 10 or 1 I cards and Respondent had 30employees.'They then decided to retain laborcounsel. On October 25, Union representative Ruben-stein asked Derse if he had made a decision. Dersereplied he had no comment to make and handed therepresentative a slip of paper with the name of thelaborcounselon it. Rubenstein contacted theRespondent's attorney on October 27, and was toldthat the attorney had received no instructions fromhisclient.The Union subsequently renewed itsbargaining requests, but heard nothing further fromRespondent.The Trial Examiner found that the Union's major-ity status was proved when the Union, on October 12,presented Respondent with signed authorization cardsfrom a majority of the employees in the unit andthose employees struck and commenced picketingupon Derse's failure to grant the Union's initialdemand In the circumstances, the Trial Examinerfurther found that Respondent could not have had agood-faith doubt of the Union's majority status and,therefore, that it violated Section 8(a)(5) of the Actby its failure to recognize the Union. We do not agree.The Board has made clear that to establish that anemployer's failure or refusal to grant recognition to aunion on the basis of a card showing violates Section8(a)(5), the General Counsel has the burden ofproving not only that a majority of employees in thetPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel2Derse's two brothers and his father own all the stock ofRespondent Company and are its officers3 Cohen testified that two blank cards were included because twoemployees indicated that they were going to sign,but the Union hadn'tas yet obtained their signatures4 Two more employees signed authorization cards and joined thepicket line the next day.5The Trial Examiner found that the appropriate unit consisted of18 employees and that on October 12 Respondent Company knew thatthe Union represented an uncoerced majority of its employees in a unitappropriate for the purposes of collective bargaining by reason ofDerse's examination of the union authorization cards and because theofficers of Respondent Company observed and knew that a majority ofitsemployees in such a unit had ceased work and were on a peacefulpicket line patrolling the Company's premises.173 NLRB No. 30 ARTHUR Fappropriateunitdesignated theUnion as theirbargaining representative, but also that the Employerin bad faith declined to recognize and bargain withthe Union. This is usually based on evidence indi-cating that the Employer has completely rejected thecollective-bargaining principle or seeks to gain timewithin which to unlawfully undermine the Union anddissipate its majority.6In the present case, however, there is no showingwhatsoeverthatRespondent had rejected thecollective-bargaining principle or engaged in any inter-ference, restraint, or coercion of employees to under-mine the Union. Nor does the record show thatRespondent has engaged in any other conduct whichwould prevent the holding of a fair election. Weconclude, therefore, that the record does not prepon-derantly establish Respondent's bad faith in refusingto recognize the Union, and we shall dismiss thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.6 JoySilkMills,Inc.,85NLRB 1263,enfd185F 2d 732(C A D C.)Compare,however,Snow & Sons,134 NLRB 709, enfd308 F 2d 687 (C A 9)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner Upon a charge' filedby the Textile Workers Union of America, AFL-CIO, hereincalled the Union, the General Counsel of the National LaborRelations Board, herein called the Board, on behalf of the Boardby the Regional Director for Region 2 on May 9, 1966, issued anamended complaint and notice of hearing naming as theRespondents, Arthur F Derse, Sr ,2 President, and Wilder Mfg.Co , Inc , herein referred to sometimes as the RespondentCompany or Respondent Employer. The amended complaintalleged that the Respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section8(a)(1) and 8(a)(5) of the National Labor Relations Act, asamended, herein called the Act. The Respondent denied theallegations of the amended complaint by answer timely filedThe foregoing case came on to be heard before me on June 7,8, 9, 29, 30 and July 1, 1966, at Port Jervis, New York At thehearing each party was afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, to argue orallyupon the record, to submit proposed findings of fact andconclusions of law, and to file briefs. All briefs have beenreviewed and considered by the Trial ExaminerIThe charge was filed on November 4, 1965.2Arthur F Derse,Sr owns a majority of the stock of the WilderMfg Co , Inc His three sons,Arthur F.Derse, Jr., Robert Derse, andWalter Derse,own the remaining shares.DERSE, SR.215The principal question before the Trial Examiner is whetherthe employer was obligated to recognize and bargain with theUnion upon a showing that an uncoerced majority of itsemployees in an appropriate unit had designated the Union astheir bargaining agentUpon the whole record and from his observation of thewitnesses, the Trial Examiner makes the followingFINDINGS OF FACT AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent Company is and has been at all timesmaterial herein a corporation duly organized, and existing byvirtue of the laws of the State of New York, and at all timesmaterial herein the Respondent Company has maintained anoffice and place of business at Mechanic Street and ErieRailroad, in the City of Port Jervis, New York, where it is andhas been at all times material herein engaged in the manufac-ture, sale and distribution of baking pans, bakeshop equipmentand related productsDuring the past year, which is representative of its annualoperations generally, the Respondent Company, in the courseand conduct of its business, purchased and caused to betransported and delivered to its Port Jervis plant, steel andother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000 weretransported and delivered to its plant in interstate commercedirectly from States of the United States other than the Statein which it is locatedThe Trial Examiner finds, as is admitted, that the Respon-dent Company is now and has been at all times material hereinengaged in commerce within the meaning of Sections 2(6) and(7) of the Act and that it will effectuate the policies of the Actto exercise jurisdiction herein 3IITHE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA. The AllegedViolationsof Section 8(a)(1) of the ActThe sole admissible evidence cited by the General Counselin support of the contention that the Respondent Companyviolated Section 8(a)(1) of the Act is the following testimonyof employees Jack Munoz and Charles Shaw From thetestimony of Jack Munoz..Walt said to tell us that any time we wanted to go backwe could come back and send a committee of two men togo talk to Walt 4From the testimony of Charles Shaw:Well I went down to get a couple of tires for my car fromthe locker room and we got on talking about the plant andhe said there were some changes made that they had coffeebreaks now that we didn't have before, and that the merit3 The TrialExaminer deems it unnecessary for the purposes of thisdecision to resolve whetherArthur Derse,Sr., is an employer within themeaning of the Act4 The GeneralCounsel contends that this statement "constitutes anattempt to by-pass the employees'representative " 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystem was throwed out and that they were getting paidovertime for Saturdays ....5Both statements were attributed to Supervisor WilliamDeGrawA strike occurred at the Company's establishment onOctober 12, 1965. Picketing continued for about 5 or 6months thereafterDeGraw testified that about 2 weeks after the strikecommenced, as he was on his way with his family to pickapples at his father-in-law's place, he saw Munoz' automobileparked at his home, he stopped to visit with him While there,theDeGraws picked apples, discussed deer hunting andfootball and watched a part of a football telecast During thecourse of the visit DeGraw asked Munoz "if he were goingback to work" Munoz answered, "No, not without a union."Munoz' testimony varied little from that of DeGraw exceptMunoz attributed to DeGraw the remarks set out above, towit:... Walt said tell us that any time we wanted to go back wecould come back and send a committee of two men to go totalk to Walt.DeGraw specifically denied that he had made these remarksMunoz agreed that he and DeGraw were friendly and visited ateach other's homes The visit lasted between 20 minutes and ahalf hourEmployee Charles Lincoln Shaw, prior to the strike, hadpurchased an automobile from Supervisor DeGraw. Some timeduring March 1966 Shaw visited DeGraw for the purpose ofpickingup a "couple of tires" which belonged to theautomobile. According to Shaw, he asked DeGraw whether itwould be alright if he returned to work DeGraw respondedthat he did not believe that Shaw would be fired and he couldreturn to work if he "wanted to " According to DeGraw Shawasked him whether "there was any chance of his coming backtowork." DeGraw answered that "any one of the strikingemployees could come back to work, that the door wasopened " Shaw responded, "Fine, probably be back onMonday " DeGraw testified that Shaw also asked him if anychanges had been made at the plant DeGraw also testified thatthe parties had discussed overtime workCredible testimony indicated that the only change effectedduring the strike period was the establishment of a breaktimePrior to the establishment of such break time employees werepermitted to obtain a cup of coffee at any time during theworkday and if they wanted to smoke "they would go to themens room." As early as September 1964, DeGraw hadrecommended established breaks in lieu of this practice,however, established breaks could not be put into effectbecause the Respondent Company did not have a smokingpermit from the State Department of Labor. Application wasmade for such a permit on October 12, 1964. The permit wasgranted after an appeal on July 1, 1965, upon condition that"[s]moking shall be permitted during the coffee break andlunch period " In accommodating the condition the Company5The General Counsel contends that this statement"amounts to anattempt to induce Shaw and the other strikers to cease picketing by anoffer of benefits."6 The Trial Examiner has considered all evidence in the Recordinvolving DeGraw.7 The cardcontained the following language "I hereby acceptmembership in the Textile Workers Unionof Americaof my own freewill and do hereby designate said Textile Workers Union of America asmy representative for the purposes of collective bargaining in respect torates of pay,wages, hours of employment and other conditions ofwas required to make certain alterations in its plant to providean approved smoking area for its employees These alterationswere commenced in the latter part of 1965 and completed inthe early part of 1966 Two 10-minute coffeebreaks, one inthemorning and the other in the afternoon, were thenestablished.The record is barren of any credible evidence that the"merit system was throwed out" or that there was any changein pay for Saturday overtime. Thus the record is lacking inproof that the employer did attempt to induce strikers to ceasepicketing by an offer of benefits and henceit ishighly unlikelythat DeGraw would have made the representations which wereattributed to him by Shaw. Moreover, as between DeGraw andMunoz and Shaw the Trial Examiner credits DeGraw Inreaching this conclusion the Trial Examiner has considered thenature of the testimony, the demeanor of the witnesses, theenvironment in which DeGraw's remarks were uttered, and thefact that the employer's policy was clearly one of avoiding thecommission of any unfair labor practices. Measured by theallowable rights granted under Section 8(c) of the Act, theTrialExaminer cannot find that by DeGraw's conduct, asdetailed in the Record6 the Respondents violated Section8(a)(1) of the Act. Dismissal of all allegations of the amendedcomplaint based upon the alleged misconduct of SupervisorDeGraw is recommendedB The AllegedViolation ofSection 8(a)(5) of the Act1The Union's showing of interestWilliam Hissam, a representative of the Union, met with 11employees of the Respondent Company at his home on theevening of October 11, 1965 Present were Dominick Cali-ciotti, James Ehre, Fredrick JHicks,Harman B. Masker,Michael JMolloy, Jack Munoz, Joseph Munoz, Arthur I.O'Hara, Charles L Shaw, James E Stempert, and Harold DVandermark At the meeting each of the 11 employees signeda union authorization card? and approved a motion by signinghis name below the following language "Upon asking em-ployer for recognition, and upon his refusal there is a motionamong the people present to go on strike "On October 12, 1965, these 11 cards were presented toWalter Derse, secretary and general managers of the Respon-dent Company, who thereupon did not recognize the Union asthe statutory bargaining agent of its employees. Upon being soadvised the 11 employees, who had reported for work on themorning of October 12, 1965, left their jobs and set up apeacefulpicket line in the vicinity of the RespondentCompany's premises.The Trial Examiner finds that on October 11, 1965, 11employees of the Respondent Company had designated andselected the Union as their bargaining agent.On October 12, 1965, H. Hernsdorf of his own free willsigned a union authorization card9 in response to a request byemployment."Signatures on the cards were properly authenticated forthe recordeither bythe acknowledgment of the signers under oath orby the credible testimonyof a witnesswho observedthe signing of thecard.8As general manager, Derse testified that he was responsible for"the entire operation,the sales, the advertising, production and allproblems relating to anything of this nature "9 There is nocompetent credible proof that Hernsdorf was coercedinto signing the card onOctober 12, 1965 ARTHUR F DERSE, SRa picket as he left the employer's plant at noon. Hernsdorfjoined the picket line and picketed on October 12 and thefollowing day. He remained away from work for severalmonths thereafterOn October 12, 1965, Irving Hughson signed a unionauthorization card "[b] y the picket line " Thereafter Hughsonremained away from work until January 20, 1966The Trial Examiner finds that by the afternoon of October12, 1965, 13 of the Respondent Company's employees haddesignated and selected the Union as their bargaining agent.2.The appropriate unitThe amended complaint alleges that the appropriate unitfor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act isAll production and maintenance employees of Respon-dents, employed at its Port Jervis plant, exclusive ofdraftsmen, office clericals, plant clericals, guards, watch-men, professional employees and all supervisors as definedin Section 2(11) of the ActThe parties stipulated that there were 30 employees on theRespondent Company's payroll as of October 12, 1965, "withthe exception of the executive officers "1 0 By consent of allparties the following 18 employees appearing on the October12 payroll were included in a unit of production andmaintenance employees Roger Burcham, Dominick Caliciotti,James Ehre, Frank Griggin, Hilmut Hernsdorf, Fred Hicks,Irving Hughson, Harmon Masker, Michael Malloy, Jack Munoz,Joseph Munoz, Arthur O'Hara, Don Shafer, Charles Shaw,Allen Smith, James Stempert, Frank Tonkinson, and HaroldVandermark The parties further agreed that Jack McCaslin,i fplantmanager, and William DeGraw,12 supervisor of themachine department, should be excluded as supervisors andthat Jean Clark, Shirley Hawkins, and Patricia Somarelli shouldbe excluded as office clerical employees The RespondentCompany contends that the seven employees remaining on thepayroll list of October 12, 1965, should be included in theappropriate unit 13 The General Counsel maintains that theseven employees14 should be excluded from the appropriateunitThe Respondent Company's plant is located at MechanicStreet and Erie Railroad, Port Jervis, New York.15 A brickwall separates the factory or production section of the plantfrom the general office area The factory area or sectioncontains a machine shop, welding department, assembly area,10 The executive officers of the Respondent Company were ArthurFDerse, president, Walter Derse, secretary, Arthur Derse, Jr , vicepresident, and RobertDerse, treasureri lOf McCasim's duties Walter Derse testified,"Jack McCaslin is incharge ofthe productiondepartment He handles the assembly and he isover BillDeGraw . . Heis responsible to me and only me."12 Of DeGraw'sdutiesWalter Derse testified,"Mr. DeGraw is theforeman inthemachinerydepartment,and takesover in JackMcCashn'sabsence,of the entireproduction "13 Since theRespondent'sproposed unit is composed of 25employees it is apparent that the Unionon October 12, 1965, held validauthorization cards(13 in number)for a majority of the employees insuch unit14 These employees were Chester Swingle, Harold Lauer,Earl Clark,James Wharton,Francis May,Carol Forbes, and YvonneFlanneryis Walter Dersedescribed the RespondentCompany'sbusiness asfollowsWe manufacture steel baking equipment We start with rawmaterial that is inthe form ofsheets, angle iron.Such finishedhardware as casters, bolts,et cetera217machineryarea,packing area, receiving area and raw storage,and warehouse and shipping area The shipping area, ware-house and receiving area and raw storage are separated fromthe remainder of the factory section by a wall. An enclosedproduction office is located in the assembly area whereMcCashn is located. No clerical type employees are assigned tothe production office The general office contains partitionedspaces, ceiling high for the president's office, treasurer's office,secretary's office, vice president's office, accounting depart-ment and layout department. Bounded on one side by the wallseparating the factory section from the general office and bythe president's office, accounting department, lobby, trea-surer's office, secretary's office, vice president's office, andlayout department is an area designated as the corridor and fileroom Each of the above-mentioned offices and departmentshas doors opening into this areaOf the seven employees whose classifications are in disputesix are assigned to the general office area Swingle works in thefactory area. The three excluded office clericals are alsoassigned to the general office area Employees Lauer, Wharton,and Clark worked in the layout department, May's desk waslocated in the corridor and file room adjacent to the layoutdepartment. Clark's desk was located in the corridor and fileroom next to the secretary's office door Hawkins' desk wasadjacent to and in front of Clark's desk. Flannery and Forbeswere located at the end of the corridor and file room nearestthe president's office and accounting department Somarelhworked in the accounting departmentThe corridor and file room contained file cabinets, desks,chairs, adding machines, typewriters, a calculating machine, aXerox machine, and a storage cabinet. Partitions in this areawere 54 inches highThe general office and factory areas have separate en-trancesEmployees working in the general office area normallyuse an office entrance while employees working in the factoryarea use the factory entrance which opens onto a parking lotSeparate timeclocks are maintained for each group of employ-ees. Employees working in the factory area wear a differentkind of apparel than those assigned to the office area Officeand factory employees do not work like hours.16 JackMcCashn, plant manager, who is the senior supervisor over theemployeeswho work in the factoryarea,exercisesnosupervisory authority over the employees who are assigned tothegeneralofficearea.Employees are not interchangedbetween the factory area and the office area. Employees in theThis material is sheared and blanked,punch formed,and thenassembled in various ways, either spot welding or electric welding,Healy arc welding,Baum riveting.Some items go out unassembled. They get shear knocked down,and the ultimate form of this equipment is in work benches forbakeries and ingredients containers and ingredients drawing units,flour, sugar and items of this nature, pan racks for the storage ofpans and bake goods, dolleys for pans and bulk racks,cabinets forthe raising of doughs and items of that nature.[hey are basically used in various types of retail or smalltypebakery operations or bakery departments . .16 Derse testified that the production and maintenance employeespunch in at 8 a m. and out at 4 45 p.m. and have 45 minutes for lunch,that the girls in the office punch in at 8:30 a.m. and out at 5 p m. andapparently have an hour for lunch, that Lauer, Wharton,and Earl Clarkpunch in at 8 a.m. and out at 5 p.m. with an hour for lunch,and thatMay punched in at 8 a m., out at 5 p.m., with an hour for lunch. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice area receive their instructions principally from WalterDerse, Robert Derse, and Arthur Derse, JrThe duties of Harold Lauer, Earl Clark, and James Wharton.Lauer, Clark, and Wharton work in the layout departmentwhich was also referred to by Lauer as the engineering andestimating department Lauer testified that he was "[h] ead ofthe engineering and estimating department "i 7 Walter Dersetestified that while the department is under his "command" helooks to Lauer " to see that the other men [take] care of thejob." Laueri 8 described his duties as follows, "any requisi-tions19 that I receive from the sales department have to beprocessed under my direction Sometimes I do the work ofprocessing these requisitions, most of it is carried out undermy direction by Wharton and Clark This would mean layingout20 the jobs, preparing any necessary drawings I also haveto follow through any item, catalogue item, that is underredesign or is of new design, also any prices of special items,noncatalogue items or special items. I figure the prices on themand also the perpetual pricing system that is set up for allcatalogue items is under my direction " Lauer also testifiedthat he spent his time " [d] elegating the work to be done, 21checking out what work has been done, checking into newdesign provisions, work of that type " Lauer also said heworked "on planning into designs and designing into equip-ment."Lauer is an associate engineer, a graduate of PennsylvaniaState UniversityLauer testified that he normally performed his duties'in the"engineering office" and did not work in the factory areas,however, upon occasion he went into the plant Occasionallyone of the Derses summoned him to the plant to show him"something that should be changed on an item or a problemthat [had] arisen " Sometimes he was called into the plant byMcCaslin or DeGraw about a problem These problems weredescribed by Lauer as "[u]sually a production problem or anitem being made Could be they have to substitute material,sometimes we run short of material, there could be a mistakein the engineering layout, there could be a mistake in thedrawing, something of that type " Chester Swingle, who was incharge of the warehouse, receiving, packing and parts department, consulted Lauer about packing and bill of parts'problems Lauer's visits to the plant were brief and intermit-tent, he noted the problem on a pad and resolved it in thelayout department if it could not be "taken care of immedi-ately " The record is barren of any evidence that Lauer in thecourse of his duties contacted non-supervisory factory per-sonnel.Lauer testified thatWharton and Clark work in theengineering office and each has "their own drafting board witha drafting machine attached to the board, they have architectsand engineers scales, mechanical drawing pencils, mechanicalsharpeners and any necessary drafting instruments " Lauer saidthat they were not "full-time draftsmen" 22 but only per-17 Lauer testified,"Ihave two men that work directly under me,Earl Clark and Jim Wharton "18 Lauer's testimony is credited in connection with the functionsand duties of the employees in the layout department19 A requisition is a form made up by Frank May when itemsrequired to fill a customer's order are either not in stock or when byfilling the order,the number of such items in stock will fall below aminimum figure20 Lauer described"layouts" as "necessary papers for men in thefactory to produce catalog items or special items" and entailed "anycutting sheets,shearing sheets,fill in cards,wood working sheets, anyformed drafting work when the work required drafting to beperformed Besides draftmen's work, Lauer said that Whartonand Clark "do lay out, filling in the sheets, items to be made "Clark in addition to job layouts and drafting "takes methodphotos" and "catalog photos " Both Clark and Wharton usedraftingmachines, scales, dividers, and compasses in thenormal performance of their duties which are performed attheir "own drawing boards" in the "engineering office "According to Lauer, Clark had no technical schooling indrafting, his knowledge of drawing and drafting had beenacquired through experience Wharton had mechanical drawingin school and attended Orange County Community Collegewhere he took a course in draftingWhile Clark normally performed his work in the engineeringdepartment at least once a month he went to "the factory totake any photographs of a particular method or way a job isdone" for engineering recording On these occasions he mightspend 20 minutes to a half hour in the plant Clark also hadoccasion to carry papers in reference to a "quickie job" to theproduction department These trips consumed a "few min-utes "Wharton also delivered papers to the productiondepartment for jobs which were not run through a regular shoporder As did Clark's trips, these trips consumed a few minutesThe duties of Frank MayFrank May was designated as aninventory control clerk and maintained the inventory controlfileMay is responsible to Walter DerseAs orders were received, lean Clark, an excluded clericalemployee, placed them in an order pan where they werepicked up by May who interpreted them and checked themwith the catalogue to make sure that the order was correctMay then made up a return makeup order sheet, checked theinventory to make certain the items ordered were available byconsulting a master inventory list by his desk, and reserved theinventory If there were insufficient items in stock to cover theorder or if the order brought the amount of stock below theminimum or if it was an item made up on order only, Maymade out a requisition in longhand which he delivered to thelayout department for Lauer's review The requisition was thentyped by FlanneryWhen the items were in stock, the order was typed from themakeup order May then checked the typed copy with themakeup order and if it was correct he removed the shippingorder copy. Shirley Hawkins, an excluded clerical employee,typed labels and bills of lading which she delivered to theshipping department together with the shipping order copyMay occupied a desk adjacent to the layout departmentopposite the vice president's office No partition surrounds hisstationAccording to Derse, May spent 75 percent of his timeat his station and the remainder in the plant, however, othertestimony which seems more plausible indicates that Mayspent 5 or 10 minutes a day in the plant There is no evidencethatMay worked in the factory May's only activities in thefactory described in the record concern his traveling to thenecessarydrawings,mechanicaldrawings,made in proportion "Accordingto Lauer hereviewedthis kind of work and assigned it toWharton or Clark Whenitwas completed it was returned to his desk forchecking21 Lauer testified"Iassign theirwork, what has tobe done, I tellthem [Clarkand WhartonIwhat to dofirst, and if there's any questionarises whilethey're doing it,I try to answer that "22 Lauer defined a draftsman as "either a man or woman having theknowledge to use a drafting machine, engineer scales and be able todraw architectural or mechanical scales." ARTHUR F DERSE, SR219shipping area to pick up the shipping department's copy of theorders together with the first and third copy of the bill oflading which he brought to his station 23The duties of Carol Forbes.According to Walter DerseCarol Forbes was responsible to him although Lauer "makessure she carries out the proper distribution of the forms andmakes sure that the operational cards and any papers relevantto the production are carried out in the right form " Forbesreceived envelopes containing orders and layout forms fromthe layout department. She then prepared the operationaltimecards required for each order and added them to thedocuments already in the production envelope Forbes alsowas required from time to time to run the Ozalid machinelocated in the layout department in order to duplicateoperational timecards Forbes spent approximately 70 percentof her time preparing the operational timecards She alsoprepared method sheets which she received from the layoutdepartmentThese method sheets are taken by her to theproduction office where they were storedThe duties of Yvonne Flannery-Yvonne Flannery was aninventory clerk for raw materials She was responsible toWalter Derse She also typed shop orders In performing thefunction of inventory clerk for raw materials she enteredshipments received and maintained a master file of rawmaterialsOn occasion she would consult with Plant ManagerMcCashn about material, particularly if there was a questionconcerning the type of material which had been receivedThe duties of Jean Clark, Shirley Hawkins, and PatriciaSomarelli 24 Jean ClarkJean Clark who had been employedby the Respondent Company for a period of 11 years was aclerk-typistShe was the confidential secretary to WalterDerse In the morning and afternoon she opened the mail anddistributed it She also wrote up sales orders and checked salesorders written by employee Hawkins. She handled all corre-spondenceOnce a day for 5 or 10 minutes she deliveredshipping papers to the shipping and receiving department.Shirley HawkinsShirley Hawkins worked in the sales depart-ment in the general office area She wrote the main part of thesales order, figured the pricing, handled some correspondenceand typed envelopes On occasion she would take shippingpapers to the shipping and receiving department.PatriciaPatricia Somarelli worked in the accounting depart-ment. According to Derse she spent the first hour and a half ofevery day in the production office checking operation andpayrollcardswhichwere delivered to Carol Forbes forrecording the operation time At the end of the week Somarelhprepared the payroll from the timecards Somarelli alsoprepared accounts payable and receivable, prepared bankdeposits and wrote checksThe duties of Chester Swingle-According to the testimonyof Walter Derse, Swingle was "in charge of the warehouse,receiving,packing and parts department " Swingle "told[em iloyees James Stempert and Arthur O'Hara] what todo" 5 and was "basically" in charge of their activities.Derse testified that he "looked on [Swingle] as a super-visor " Swingle and Plant Manager McCaslin were "responsiblefor checking final production." Swingle "on occasion" an-swered to Walter Derse; on other occasions he answered toMcCaslinSwingle received a higher rate of pay than theemployees, Stempert and O'Hara Swingle worked alone abouthalf of the time When Stempert and O'Hara worked with him,Swingle also physically worked at packing and shippingStempert and O'Hara reported to Swingle each day If Swinglehad no work for them he turned them over to McCaslinThe Trial Examiner is of the opinion that Swingle respon-sibly directs employees of the Respondent Company and thatthe exercise of such authority was not of a merely routine orclerical nature but required the use of independent judgmentThe Trial Examiner finds that Swingle is a supervisor withinthe meaning of Section 2(11) of the Act The Trial Examiner isof the same opinion in respect to Harold Lauer and finds thatLauer is a supervisor within the meaning of Section 2(11) ofthe Act Thus Swingle and Lauer must be excluded from anyunitAs to the other five employees whom the Respondentwould include and the General Counsel exclude from theappropriate unit, it is the opinion of the Trial Examiner thatthey should be excluded from the appropriate unit in that acommunity of interest is lacking between these five employeesand the conceded production and maintenance employees Ofcontroling importance in reaching this conclusion are thesefactors(1)no working contacts exist between the fiveemployees and the production and maintenance employees,(2) common supervision is lacking, (3) working conditions aredissimilar, (4) skills and functions of the two groups ofemployees differ, (5) substantially all the work of the fiveemployees is performed in the general office area in closeproximity with excluded office employees and the administra-tiveofficersof the Respondent Company, (6) the fiveemployees are under the same general supervision as theexcluded clerical employees, (7) the five employees performwork closely related to that of employees usually excludedfrom production and maintenance units, (8) the work of thefive employees is not directly integrated with the productionprocess, and (9) a community of interest prevails between thefive employees and the excluded clerical employeesThe Trial Examiner finds that the unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act isAll production and maintenance employees of the WilderMfg Co , Inc employed at its Port Jervis, New York plant,excluding all other employees, guards and supervisors asdefined in the Act 263The Union's demand for recognition and the Respondent'srefusal to recognize the UnionBetween 930 and 10 onthe morningof October 12, 1965,Cy Cohen27 and WilliamHissam, representativesof the Union,23 Derse testified, "They IMay and McCashn] discusswhat maybe coming through theplants, andFrank will then,based upon thisconversation with lack, he will make his moves, so his moves in manycases aredependent upon what Jack McCaslin tells him."24 The duties of the excludedclerical employees are reviewed inorder that the unit questionmay be viewedin full perspective.25 Derse testified"ifhe [Swingle] wanted them to pack theypacked,if wanted them to cut up a little they cut up a little "26 The TrialExaminer considers this unit to be substantially thesame as the unit set forth in the amended complaint.27 Cy Cohenhad been employed by the Union for "[t]wenty oddyears " 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade demand upon Walter Derse that the Respondent Compa-ny recognize the Union as bargaining agent According toDerse he arrived at the Company's plant at about "25 minutesto 10 00" and was advised that a Mr. Cohen wanted to see himbut would not state his business About 5 minutes later Cohenappeared in the lobby but again would not state his business.Upon receiving this information from Yvonne Flannery, Dersewent to the lobby Cohen introduced himself and Hissam andsaid,"We're from the Textile Workers UnionWe havesomething of material interest " Derse said "What do youmean " Cohen replied, "We represent a majority of youremployees,28 and we want to know whether you willrecognize us as their bargaining agent." Whereupon Derseinvited Cohen and Hissam into his office where all three sat ata small conference table, "two and a half feet by four " Cohen"shoved" the authorization cards in front of Derse but Dersedid not touch them. Cohen repeated the purpose of his visitand Derse replied, "Mr Cohen, this is a corporation, and I haveabsolutelyno authority to answer that question." Coheninquired, "In other words, you refuse?" Derse answered, "Ididn't refuse I said I did not have authority to answer thatquestion." Cohen responded, "ifyou refuse, we'll fileunfair labor practice charges " Derse said, "There's nothing Ican do about it I have no authority " Cohen continued topress for an answer and Derse said that he "could have ananswer on Thursday"29 at which time his one brother (ArthurDerse) would have returned from Atlantic City. Derse indi-cated that the officers of the Respondent Company wouldmeet on Wednesday night Cohen said, "I can't wait thatlongIhave to know I will give you an hour Would yourather have the men wait outside "30 Derse replied, "I can't doanything about it, I can not answer the question you ask me "Cohen again "shoved" the cards toward Derse who did notpick them up Derse testified that he "moved them aside" andsaw some signed cards and some blank cards. Cohen said, "Yes,there are blanks in there "31 At this point Cohen asked if hecould "talk to the men outside " Derse replied that he had noauthority "to let [him] inside to talk to these men " Cohenthen asked whether he could place a phone call to the men.Derse explained that emergency calls were permitted. There-28 Derse deniedthat the term "production and maintenanceemployees" had been used Both Cohenand Hissam testifiedthat Coheninformed Derse thatthe Unionrepresented a majority of "productionand maintenance employees"The Trial Examiner credits the testimonyof Hissamand Cohenin this respect as well as the other materialportions of their testimonywhich is inconflict with that of DerseThese credibility resolutions are not onlydrawn from the demeanor ofthe witnesses, but it seems plausible that a union representative such asCohen with "20 odd years"experiencewould not have overlookeddemandingrecognition in a "production and maintenance unit "29 Derse'saffidavit to the Boarddoes not reveal thatDerse had toldCohenthat he would have an answerby ThursdayIn any event theUnion receivedno answer30 In his affidavitto the Board Derse averred, "Cohen said he couldnot wait untilthe next day for answer, he could wait an hour orotherwisehe would pull the men out on strike."31 Cohentestified that he laid the cardson the tablein front ofDerse Derse picked them up and "went through them." Derse noticedtwo blank cards and "questioned" them Cohentold him that the cardswere "in there because two people. .signified they were going to sign"and the Union"hadn't been able to get their signaturesas yet." Cohentestified thatDersewas"scrutinizing"the cards"allduring theconversation"and that "he put them down once and picked them upagain."32 Derse testified thathe "would judge that there was,including theblanks, probablyfifteen cards,"but that he did not know how manyblanks were among them33 Derse admitted that this statementto Cohen wasuntrue.upon Derse "took the cards" and "shoved them back " Cohenpicked up the cards 32 and left It was then about 10 10At 10 25 a phone call was placed through the plantswitchboard to Jack Munoz At 10 26 the 11 employees whohad signed cards punched out and left the plant At 10 26Cohen phoned Walter Derse and according to Derse said that"their boss (Mr Rubenstein) said they could not wait, thattheywere going to pull them men out " Derse replied,"Nothing I could do about it "Derse testified that by late night of October 12, 1965, hehad contacted all the officers of the Respondent Companyincluding Arthur Derse, Jr , who had been in Atlantic City andsuggested that they get together on Wednesday night, October13, 1965On October 13 at 11 25 am Derse received a telephonecall from Cohen According to Derse, Cohen asked him if hehad made up his mind Derse answered, "No, my brother hadnot as yet returned, that I couldn't talk to him,33 that wewould get together that night and I could only answer him thenext night That was the earliest I could tell him." Cohenwanted Derse again to "agree to recognition " Derse answeredthat he "couldn't do it until a decision was made "34The meeting of the Respondent Company's officers washeld on Wednesday night According to Derse the officerscame to a decision that they doubted the majority based uponWalter Derse's statement, "It looks to me like about ten oreleven, and we're thirty-four peopleDropping us four asofficerswe still have thirty. Now, simple mathematics, elevenisnot a majority of thirty .."35 The officers decided toretaincounsel, a labor specialist 36Derse contacted andretained Friedlander, Gaines, and Ruttenberg on October 19,1965On October 25, 1965, Derse testified that as he was drivingintheCompany's parking lot Jack Rubenstein, a unionrepresentative, asked him whether he had made a decision.Derse answered, "I have no comment to make" and handedhim a slip of paper with the names and phone number ofFriedlander, Gaines and Ruttenberg Rubenstein was told tocontact these attorneys 3734 Derse denied that Cohenmentionedthat he held two additionalauthorization cards.Cohen testifiedthathe called Derse on October 13,1965,and askedhim if he had heardanythingfrom his brothers Deiseanswered,"No." According to Cohen, he told Derse, "As a matter ofform I am askingyou for recognitiononce more I have additional cardsIexpectedyesterday,Ihave themto-day " Cohenrequested an answeras "quickly aspossible" and suggested that he call Derse later. Dersereplied, "If you want to call, call, if you don't,don't "35 Derse testified that he included all the employees in the thirty"because.what Mr Cohen told me, was thatthey represented amajority of our employees " As noted abovethe Trial Examiner hasfound that the Unionrequested representation in a production andmaintenance unit.Thus therewas no basis for Derse's assertion that theUnion desiredto representall thirty employeesMoreover, the TrialExaminer isnot convincedthatDersewas so unschooledin labormatters as to believe that the Union was seeking to represent PlantManager McCaslm,SupervisorDeGraw, orthe office clerical employeeswhom the employerconceded should be excluded from an appropriateunit.Furthermore at the time Derse's remarks were claimed to havebeenmade,he was aware that only production and maintenanceemployees had joined the strike.36 Derse had contacted a local attorneyon October12 who told himhe should make no further comment or do anything about the situationbut to seek a competent attorney.37 Rubensteintestifiedwithout contradictionthat he contacted theRespondentCompany'sattorneyson October 27, 1965, and was toldthatthe attorneys had received no instructionsfromtheir clientRubenstein heard nothingfurther fromthe attorneys. ARTHUR F. DERSE, SR221Between October 13 and October 25 the RespondentCompany did not contact the Union or thereafter The matterhas remained in the same status in respect to union recognitionas it was on October 12, 1965. Throughout the strike theemployer maintained an open door policy toward the strikers.The Company remained out of production for about 30 daysOn December 30, 1965, the employer wrote a letter to thestriking employees in which the employees were reminded"that the door has always been open for your return " Theletter highlighted the "past performance of the company" incontrast with the "unfilled promises you have received fromoutsiders or strangers " The employer commenced hiring newemployees on January 3, 1966 Seven employees have returnedto work.38 One employee refused to come back because hewanted more money On January 4, 1966, the employer wrotethe striking employees again reminding them that the "door isopen to you" and that "you have not had to pay dues andinitiation fees to get and keep your job at Wilder " The letterwas closed with the statement "There is no need to loosefurther wages while waiting for a satisfactory settlement of thepresent problem." The picket line remained for about 5months within full view of persons passing in and out of theCompany's establishment 39Upon the basis of the foregoing testimony and in line withthe Trial Examiner's credibility resolutions, the Trial Examinerfinds that on October 12, 1965, the Union presented to theRespondent Company a claim to be recognized as therepresentative defined in Section 9(a) of the Act and that onsuch date and thereafter the Respondent Company knew thattheUnion represented an uncoerced majority40 of its em-ployees in a unit appropriate4I for the purposes of collectivebargaining by reason of Walter Derse's examination of theunion authorization cards, and because the officers of theRespondent Company observed and knew that a majority ofitsemployees in such unit had ceased work and were on apeaceful picket line patrolling the Company's premises.42Thus unless the Respondent Company for some lawful reasonwas excused on October 12, 1965, from recognizing andbargaining with the Union as the statutory representative of itsemployees, it became so bound. "An employer is under a dutytobargainas soon astheunion representative presentsconvincing evidence of majority support."N L R.B. v. Dahl-stromMetallicDoor Co ,112F.2d 756, 757 (C.A. 2)."Convincing evidence of majority support" was presented totheRespondent employer on October 12, 1965, when theUnion offered for the employer's examination the valid uniondesignations of a majority of its employees in an appropriateunit and when a majority of the employer's employees in suchunit engaged in strike and appeared as a peaceful picket line atitspremisesThe voluntary walk out of a majority of theemployer's employees and their peaceful picketing thereafterstand in the record as unrebutted notice of the Union'smajority status and a confirmation of the authenticity anduncoerced character of the union designations. 43 Nevertheless,although the Union reiterated its demand for bargaining byletters dated November 3 and 5 and December 27, 1965, andJanuary 6, 1966, and filed a refusal-to-bargain charge onDecember 4, 1965, the record discloses no evidence that theemployer advised the Union of the basis for its failure torespond to the Union's bargaining demand44 or that theemployer sought to avail itself of the provisions of Section9(c)(1)(B) of the Act 45 Under these circumstances, as wassaidinN.L.R.B. v Preston Feed Corporation,309 F.2d 346,351 (C.A. 4) ". . . it is a little short of absurd for an employerto express doubt as to representative status of a union whenthemajority of the employees had gone on strike under itsguidance." When a doubt does not exist,a force,a defense ofgood-faith doubt is lacking in merit and is wholly superfluousIndeed it is sheer fiction to indulge the defense of good-faithdoubt where doubt cannotexist46 asin this case Had theRespondent Company been inclined to accommodate thestatutorypurpose it either would have responded to the38 Frank Tonkinson(Frank Tonkinson remained away from workseveral weeks after the strike commenced)and Irving Hughson returnedin January 1966. Charles Shaw followed in the latter part of March orearly April Stempert,Ehre, and Hicks returned in the latter part of May1966 Vandermark returned in June 1966 Hernsdorf returned for a dayand a half in January 1966.39 There is competent and credible testimony supporting a findingthat all the Derses in passing to and from the Company's establishmenthad an opportunity to observe the picketing commencing on October12, 1965 and the employees on the picket line.40 The record is barren of any competent credible evidence that onOctober 12th or 13th any of the 13 card signers were unlawfullycoerced into signing the union authorization cards or joined the picketline because of unlawful coercion.41 If a good-faith doubt as to the appropriateness of the unit wereclaimed by the Respondent employer, such claim would not lie since agood-faith but erroneous doubt as to the appropriateness of the unit isnot a defense to an otherwise meritorious charge of a refusal to bargain.SouthlandPaintCompany,Inc.,156NLRB 22, OwegoStreetSupermar;ets, Inc159 NLRB 1735.42 Derse testified that Cohen produced"probablyfifteenauthorization cards (two were blank)at the October 12th demand.Deese reported to the officers on October 14, 1965 that 10 or 11employees were on strike The Respondent conceded that 11 employeeswalked out of the plant on October 12th.Employee Munoz crediblytestified that while the i l pickets were on the picket line on October12th,the picket line was observed by at least one Derse.Hissamcredibly testified that when the I 1 employees ceased work and left theplant they all commenced peacefully picketing with signs reading "OnStrike.Textile Workers Union of America"and that while the 11 werepicketing all the Derses went "by "43 All of theunion authorization card signers appeared on thepicket line.44 On December 2, 1965, UnionRepresentativeJack Rubensteinsent the following letter to theemployerBecause ofmy inabilityto arrange a conferencefor the purpose ofreceiving recognition and entering into collective bargaining withyour companywhich represents the majorityof your employees,proof ofwhich has been presentedto you, I havefound it necessary,at this time, to bring charges against your company for refusal torecognize the union'smajority position in the plant.Likewise Icalled the legal firm whose address you gave us, namelyFriedlander,Gains & Ruttenberg,221 W 57 Street, and spoke toMr. Ruttenberg I was unable to get any positive commitment fromhim regarding our union's recognitionor as to anypositive statementas to your company's willingness to sit down and meet with theunionThe company's failure to act in accordance with the provisions ofthe law which requires the company to recognize the unionrepresenting the majorityof the company's employeesleaves theunion with no other recourse but to proceed with the charges asfiled.45 Section 9(c)(1)(B) of theAct providesfor the filing of a petition"by an employer,alleging that one or more individuals or labororganizations have presented to him a claim to be recognized as therepresentative defined in subsection (a) of this section,.."46 A showingof doubt requires more than an employer's mereassertion of it and more than the proofof the employer's subjectivestate of mind Doubt mustbe proved by objective considerations CfLaystrom Manufacturing Co,151 NLRB 1482, 1484 Objectivefacts inthe instant case do not furnish a reasonable basis for any doubt 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's request by putting to rest its purpose for ignoring theUnion's demand47 or it would have availed itself of Section9(c)(1)(B) of the Act. Having done neither, the RespondentCompany depicted an absence of good faith and a dispositionto avoid the Act's directives Rather the employer strove totest its employees' economic ability to foist union recognitionupon it even though it well knew that its employees haddesignated the Union as their statutory bargaining represen-tative.Thus its chosen course of conduct was a cause ofindustrial conflict and ran counter to the purposes of the Actto eliminate the causes of industrial strifeThe Respondent Company argues that its chosen course ofconduct was not unlawful. The employer claims that it "hasthe statutory right to reject union authorization cards as proofof majority status and has the right to withhold recognitionuntiltheUnion shall have been certified pursuant to anelection conducted by the National Labor Relations Board X48But "[t]here is no absolute right vested in an employer todemand an election "N.L.R.B v Tnmfit of California,211F.2d 206, 209 (C.A. 9), accordN.L.R.B v Nelson Mfg. Co.,326 F 2d 397, 399 (C A 6) 49 "The Act is clear inintent . . that election and certification proceedings are notthe only method of determining majority representation"L B Hartz Stores, 71NLRB 148, 871,IOB v. Los AngelesBrewing Co.,183 F.2d 398, 405 (C A. 9).Moreover, the argument of the Respondent Companyoverlooks the salient and distinguishing fact that in the instantcase not only was the majority status proved by valid unionauthorization cards but the majority status was positivelyproved by the strike and peaceful picketing by a majority ofthe employees in an appropriate unit. Such a showing ofmajority support constituted a designation of the Union as thebargaining representative of the Respondent Company's em-ployees within the meaning of Section 9(a) of the Act and wasas legally binding upon the Respondent as if the Board hadcertified the results of an election conducted in conformitywith Section 9(c) of the Act.The Supreme Court has said inUnited Mine Workers ofAmerica v Arkansas Oak Flooring Co ,351US 62, 71" . Section 9(a), which deals expressly with employee repre-sentation, says nothing as to how the employees' representa-tive shall be chosen. SeeLebanon Steel Foundry v NL.R.B.,76 U S App D.C. 100, 103, 130 F 2d 404, 407."50 Thestatute "leaves open the manner of choosing" the bargainingrepresentativeId., 74.When a choice of bargaining agent has been made whichsatisfiesthe requirements of Section 9(a) of the Act anemployer may not test the economic strength of his employeesby provoking or prolonging a recognition strike. There is nodoubt that the Respondent employer could have lawfullyrecognized and bargained with the Union. "That being so,there is no reason why the employees, and their union undertheir authorization,may not under Section 13, strike, and,47 "theremust be some manifestationof doubt tothe union."Skyline Homes, Inc v N L R.B,323 F 2d 642, 648 (C.A 5).48 InN L R.B v Dahlstrom MetallicDoor Co.,supra, 757, the Courtsaid, "The contention that bargaining was not mandatory until theBoard hadaccreditedLocal No. 307as bargimng agent is frivolous."49 InUnited Butchers Abattoir,Inc,123 NLRB 947, 957, the'Board said,"The rightof an employer to insist upon a Board-directedelection is not absolute"Stated anotherway the Boardrecently said inMetropolitanLife Insurance Company,156 NLRB 1408A representative proceedingisnot a prerequisiteto the validityof a bargaining order50 The followinglanguage appears on 407under Section 7, peacefully picket the premises of theiremployer to induce it thus to recognize their chosen represen-tative "United Mine Workers of America v Arkansas OakFlooring Co., supra,75. The strike and peaceful picketing onOctober 12, 1965, were lawful5 i and the employees' choice oftheUnion by signed designations and the participation instrike and picket line activities satisfied the requirements ofSection 9(a)Hence it must be conceded that the Unionrepresented a majority of the Respondent Company's employ-ees in an appropriate unit"Under [Sections 7 and 9(a)] and by virtue of theconceded designations of the Union, the employer is obligatedto recognize the designated union "United Mine Workers ofAmerica v Arkansas Oak Flooring Co., supra,75.Where, ashere, the employer entertains no reasonable doubt either withrespect to the appropriateness of the proposed unit or theUnion's representative status, and seeks a Board-directedelection without a valid ground therefor, he has failed to fulfillthe bargaining requirements under the ActSnow and Sons,134 NLRB 709, 710The Trial Examiner finds that by its refusal to recognizeand bargain collectively with the Union on October 12, 1965,and thereafter the Respondent Company violated Section8(a)(1) and (5) of the Act and that the strike which resultedtherefrom was caused and prolonged by said unfair laborpractices and the strike was an unfair labor practice strikeIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Company set forth insection III, above, occurring in connection with its operationsset forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV THE REMEDYThe Board has saidThe Board has a particular duty under Section 10(c) totailor its remedies to the unfair labor practices which haveoccurred and thereby effectuate the policies of the ActThus, "depend [ing] upon the circumstances of each case,"the Board must "takemeasuresdesigned to recreate theconditions and relationships that would have been had therebeen no unfair labor practice "[H W Elson Bottling Co.,155 NLRB 714, 715.1"To recreate the conditions and relationships that wouldhave been had there been no unfair labor practice" in theinstant case would mean literally that the status quo must berestored as of a date immediately preceding the time when theThe WagnerAct requires no specific form of authority to bargaincollectively.Authoritymay be given by action as well aswordsNotform,but intent,is the essential thing The intentrequired is merely that the union or other organization or person actas employees'representative in collective bargaining This intent hasbeen found from participating in a strike vote taken by the union, astrike called by the union,and acceptance of strike benefits It isonly necessary that it be manifested in some manner capable ofproof, whether by behavior or languageSiWhere ameritorious 8(a)(5) charge is filed an 8(b)(7)(C) chargewillnot lie SeeInternationalHodCarriersBuilding and CommonLaborersUnionofAmenea,135 NLRB1153, 1166, fn 24 ARTHUR F. DERSE, SR.223Respondent Company first determined to deny recogntion tothe Union. At that time all strikers were gainfully employedThey were performing their usual job assignments On thatdate had the Respondent Company assumed its obligation tobargain, it is reasonable to assume that the strikers would haveremained at work and collective bargaining would have had achance to succeed. However, by reason of the RespondentCompany's unfair labor practices this chance for collectivebargaining to succeed will occurafterthe Company by itsunfair labor practices has reduced the Union's bargainingstrength and dissipated the effect of its strike. Thus there-creation of the identical conditions and relationships as theyexisted had the unfair labor practices not been committedappears to be impossible of achievement, but there is left theprobability of depriving the Respondent Company in part ofthe advantages it has unlawfully gained, one of which has beenthe reduction of the Union's bargaining power to almostnothing. By its unfair labor practices the Respondent deprivedits employees of the means of dealing with their employer withameasure of equality, discouraged collective bargaining, andrendered impotent their utilization of collective action. In thistheRespondent flouted the purposes of the Act ". . theavowed and interrelated purposes of the Act are to encouragecollective bargaining and to remedy the individual worker'sinequalityof bargaining power."N.L.R.B v HearstPublications, Inc.,322 U S 111, 126.A bare order to bargain in this case will only serve toacknowledge the formalities of the law while the Respondentretains full possession of the fruits of its violations CfMontgomery Ward & Co v. N.L.R.B.,339 F 2d 889, 894 (C.A.6).Moreover, it is the Respondent who should bear the bruntof the disentanglement of the consequences of its unfair laborpractices, since it has caused the chain of events which resultedin the deprivation of rights flowing to the Union and itsemployeesAn appropriate remedy contemplates that theemployer shall not retain the fruits of his unfair laborpractices.Beacon Piece Dying & Finishing Co., Inc.,121NLRB 953, 963. See alsoN.L.R.B. v Armco Drainage & MetalProducts, Inc.,220 F.2d 573 (C.A.6),PiaseckiAircraftCorporation v N.L.R.B.,280 F 2d 575, 591 (C A. 3), cert.denied 364 U.S. 933 A remedy which will "effectuate thepolicies" of the Act in this case calls for a restoration of theUnion's bargaining power lost by reason of the RespondentCompany's unfair labor practices.Hence, in order that to some extent the bargaining power oftheUnion destroyed by the Respondent Company's laborpracticesmay be restored, and, in order that the unfair laborpractice strikers who lost pay by reason of the RespondentCompany's unfair labor practices may be reimbursed, and, inorder to effectuate the policies of the Act, the Trial Examinerrecommends, in addition to a bargaining order and the postingof notices, that the Respondent make whole each unfair laborpractice striker for loss of earnings52 he has suffered by payingto him a sum of money equivalent to the amount he wouldhave normally earned during any periods commencing onOctober 12, 1965 when his usual job assignments wereperformed by another employee until such time as theRespondent Company has complied with the RecommendedOrder herein, less net earnings during said period, to becomputed on a quarterly basis in the manner established bythe Board in F.W.Woolworth Co.,90 NLRB 289, and shallinclude interest at the rate of 6 percent per annum, to becomputed in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.In that a purpose of the Remedy is "to remedy theindividual worker's inequality of baigarmng power" caused bythe Respondent Company's unfair labor practices, it is furtherrecommended that the Union be allowed to utilize therecommended backpay award as an item for negotiation.CONCLUSIONS OF LAW1.The Textile Workers Union of America, AFL-CIO, is alabor organization within the meaning of the Act2.The Respondent Wilder Mfg Co., Inc., is engaged incommerce within the meaning of Section 2(6) and (7) of the Actand it will effectuate the purposes of the Act for jurisdiction tobe exercised herein.3.All production and maintenance employees of the WilderMfg. Co , Inc., employed at its Port Jervis, New York, plant,excluding all other employees, guards and supervisors as definedin the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of theAct, as amended.4.At all times since October 12, 1965, the above labororganization has been, and now is, the exclusive representative ofall the employees in the above appropriate unit, for the purposeof collective bargaining within the meaning of Section 9(a) of theAct.5By refusing to recognize and bargain with the Union onand after October 12, 1965, said Respondent has engaged in andisengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act6.The strike which commenced on October 12, 1965, wascaused and prolonged by said Respondent's unfair laborpractices and hence was an unfair labor practice strike.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of lawand upon the entire record in this case, it is recommended thattheRespondent, Wilder Mfg. Co , Inc., its officers, agents,successors, and assigns, shall.1.Cease and desist from(a)Refusing to recognize and bargain collectively with theTextileWorkersUnion of America, AFL-CIO, in thefollowing appropriate unit:All production and maintenance employees of the WilderMfg. Co., Inc., employed at its Port Jervis, New York, plant,excluding all other employees, guards and supervisors asdefined in the Act.52The Act does not specifically limit the Board's power to orderbackpay to any specific violation of the Act.Section 10(c) of the Actprovides:If upon the preponderance of the testimony taken the Board shall beof the opinion that any person named in the complaint has engagedinor is engaging in any such unfair labor practices,then theBoard ... shall issue . . on such person an order requiring suchperson . . to take such affirmative action including reinstatement ofemployees with or without backpay, as will effectuate the policies ofthe ActAs unfair labor practice strikers,the strikers in the instant case areentitled to reinstatement. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaranteed tothem by Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act(a)Upon request, bargain with the Union as the exclusiverepresentative of the employees in the appropriate unit and, ifan understanding is reached, reduce it to writing and sign it.(b)Make whole each unfair labor practice striker for anylossof pay he may have suffered by reason of the saidRespondent's unfair labor practices in accordance with therecommendations set forth in "The Remedy" herein.(c) Preserve and, upon request, make available to the Boardand its agents, for examination and copying, all payrollrecords, social security payment records, timecards, personnelrecords and reports, and all other records relevant or necessaryto the determination of backpay due and related rightsprovided under the terms of this Recommended Order(d) Post at its Port Jervis, New York establishment, copiesof the notice attached hereto and marked "Appendix."53Copies of said notice, to be furnished by the Regional Directorfor Region 2, shall, after being duly signed by Respondent'srepresentative,be posted by it immediately upon receiptthereof andmaintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by said Respondent to insure that said notices-are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Recommended Order,whatstepssaidRespondenthastakentocomplyherewith.5 4IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act other thanthose found in this DecisionAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended, wehereby notify our employees thatWE WILL NOT refuse to bargain collectively with theTextileWorkersUnion of America, AFL-CIO, as theexclusive representative of the employees in the bargainingunit described belowWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the ActWE WILL, upon request, bargain with the above-namedUnion, as the exclusive representative of all employees in thebargaining unit described below with respect to wages,hours, and other terms and conditions of employment and,if an understanding is reached, embody such understandingin a signed agreementThe bargaining unit is-All production and maintenance employees of theWilder Mfg Co., Inc. employed at its Port Jervis, NewYork plant, excluding all other employees, guards andsupervisors as defined in the ActWE WILL make whole each unfair labor practice strikerfor any loss of pay he may have suffered by reason of ourunfair labor practices.WILDER MFG CO, INC(Employer)DatedBy53 In the event that this Recommended Order be adopted by theBoard, thewords "A DECISION AND ORDER"shall be substituted forthe words"the Recommended Order of aTrialExaminer"in the notice.In the further event that the Board'sOrder is enforced by a decree of aUnited StatesCourt of Appeals,the words"a decree of the UnitedStates Courtof Appealsenforcing an order" shall be substituted for thewords "a Decision and Order."54 In the event that this Recommended Order be adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector,inwriting,within IO days from the date of this Order, whatsteps the Respondent has taken to comply herewith "(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this Notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, Fifth Floor SquibbBuilding, 745 Fifth Avenue, New York, New York 10022,Telephone 751-5500.